El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
La demandante inició en la Corte Municipal de Mayagüez un pleito en cobro de no más de cien dólares. Se adhirió a la demanda un sello de rentas internas por valor de un dó-lar, según exige la sección 3 de la “Ley estableciendo juicios especiales en las cortes municipales de Puerto Rico, y para otros fines,” aprobada el 29 de abril de 1921. (Leyes de ese año, pág. 103.) El secretario, actuando en consonancia con la sección 3, canceló el sello, y, estimando el juez municipal que el caso caía dentro de las disposiciones de la ley de 1921, ordenó que se expidiera la citación conforme pro-vee la sección primera de dicha ley. Esta orden estaba fe-chada 'el 12 de enero de 1934 y en ella se fijaba el 15 de enero como el día en que el demandado debía comparecer y contestar. . El emplazamiento fue notificado el 13 de enero. El demandado, por su abogado, compareció y contestó en enero 15, según exigía el emplazamiento, sin suscitar en aquel entonces objeciones de clase alguna respecto al proce-dimiento seguido. La corte, a instancia de la demandante, señaló entonces el caso para juicio. Esto también se hizo de acuerdo con las disposiciones de la ley de 1921, sin la formalidad de señalar el caso primero en el calendario or-dinario. El día anterior al señalado para el juicio, el de-mandado, por su abogado, radicó una moción para que se eli-minara la demanda de los autos y para que se desestimara el recurso por falta de jurisdicción, toda vez que la demanda estaba redactada en la forma ordinaria prescrita por el Có-digo de Enjuiciamiento Civil y la demandante solamente ha-bía cancelado un sello de rentas internas de un dólar, tal cual si la acción fuese una autorizada por la ley de 1921. El juez municipal declaró sin lugar esta moción y luego de celebrarse un juicio sobre los méritos dictó sentencia a favor de la de-mandante. El demandado apeló y reprodujo su moción en la corte de distrito.
El argumento tanto en la corte municipal como en la de *434distrito fue que el procedimiento simplificado prescrito pol-la ley de 1921 no podía ser adoptado y seguido en ausencia de algo en la demanda que indicara el deseo de parte de la demandante de seguir este curso. El juez de distrito estuvo conforme con este criterio, y, toda vez que el Código de En-juiciamiento Civil exige la cancelación de la suma de tres dólares en sellos de rentas internas al archivarse la demanda en un procedimiento ordinario, desestimó la causa por falta de jurisdicción.
El fin obvio de la ley de 1921 fue eliminar detalles téc-nicos de procedimiento, y proveer un método procesal rápido y eficaz para aquellos casos en que la cuantía envuelta no excediera de cien dólares. El hecho de que la cantidad que aquí se trató de recobrar no excedía de cien dólares, y el de que la demandante había adherido a su demanda un sello de un dólar en vez de sellos por valor de tres dólares, fueron suficientes para justificar al secretario y al juez de la corte municipal en asumir que la demandante había elegido e in-tentado seguir el remedio y el curso de procedimiento pres-critos por la ley de 1921. El demandado mismo al principio se avino a este criterio al comparecer y contestar, tal como exigía el emplazamiento, dentro de dos días después de no-tificado. La demandante entonces ratificó el procedimiento que había sido seguido hasta ese punto, solicitando qúe el caso fuese señalado inmediatamente para juicio. La moción del demandado para que se eliminara la demanda y se archi-vara el caso por falta de jurisdicción, a base de la teoría de que el caso no caía dentro de las disposiciones de la ley de 1921, quizá pudo haber merecido más consideración de la que recibió en la corte municipal si se hubiese presentado en el momento en que el demandado contestó, o antes. Habién-dose presentado en el curso del juicio, ya el caso se había con-vertido, de no serlo originalmente, en uno que debía venti-larse de conformidad con las disposiciones de la ley de 1921.
El juez municipal no cometió error al declarar sin lugar la moción. El juez de distrito debió igualmente haber dene-*435gado la misma y haber procedido a celebrar el juicio de novo en armonía con las disposiciones de la ley de 1921.
Debe revocarse la sentencia objeto de este recurso y de-volverse el caso para ulteriores procedimientos no inconsis-tentes con esta opinión.